DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 24, a cementitious slurry comprising a glass mat, is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a new nonelected Group, as being independent and distinct from the elected Group. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/22/2018.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-9, 11, 21-23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-9, 11, 21, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (WO 2007/149643) further in view of Swift et al. (4,076,917) and Arkens et al. (6,221,973).
Regarding claims 1, 8, 9, 11 and 21:  Srinivasan et al. teach a glass mat comprising non-woven glass fibers [0027, 0042, 0043; Claim 30] and a cured binder composition [Claim 30], wherein the binder composition before curing comprises a polymer resin consisting of poly(acrylic-styrene), styrene-acrylate, styrene acrylonitrile, or a styrene-methyl acrylate modified with maleic anhydride, and contains a carboxylic acid group [Claims 9 and 11; 0029, 0047; Examples].  Srinivasan et al. teach the claimed pH [0056; Examples].

Srinivasan et al. fail to teach a β-hydroxyalkylamide.
However, Swift et al. teach that 	β-hydroxyalkylamide is polyol crosslinker for polymers having an anhydride functional group, and that it can be used without the need of a catalyst or organic solvent (column 1, lines 10-29).  Swift et al. teach that their invention embraces all anhydride containing polymers and specifically mentions acrylic polymers (column 4, lines 5-11).
Arkens et al. teach a formaldehyde free curable aqueous composition for a glass mat (column 1), wherein β-hydroxyalkylamide is a preferred highly reactive polyol used for curing that permits the omission of an accelerator (column 7, line 15 to column 8, line 22).  Arkens et al. teach examples that meet the claimed molecular weight of claim 9 [Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the β-hydroxyalkylamide as taught by Swift et al. and/or Arkens et al. as the polyol crosslinker in Srinivasan et al. to provide a highly reactive crosslinker that can be used in the aqueous binder composition of Srinivasan et al.  The β-hydroxyalkylamide is the claimed “main crosslinker”.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  It would have been obvious to optimize the amount added for the desired crosslinking properties. 
Regarding claim 7:  Srinivasan et al. teach that the copolymer comprises less than 30 mole% of acid containing monomers [0046].  
The amount taught by Srinivasan et al. overlaps the claimed range.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 23: Srinivasan et al. teach that the binder composition is 1 to 20 wt% of the cured glass mat [0075] or 1 to 40 percent of the cured glass mat depending upon the density and character of the product desired [0078].
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  It would have been obvious to optimize the amount of binder composition used for the desired density and character of the final product.
Regarding claim 25:  Srinivasan et al. teach that it is well understood by those skilled in the art how to optimize the formation conditions for the desired weight of the 
Regarding claim 26:  The glass mat of Srinivasan et al. is capable of functioning in the claimed capacity [80].   

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (WO 2007/149643), Swift et al. (4,076,917) and Arkens et al. (6,221,973) as applied to claim 1 above as evidenced by Kaplan et al. (2003/0130440).
Arkens et al. teach a preferred β-hydroxyalkylamide that is bis[N,N-di(β-hydroxyethyl)] adipamide (column 8, lines 18-20; Examples).  bis[N,N-di(β-hydroxyethyl)] adipamide has a hydroxyl value of 700 mg KOH/g as evidenced by Kaplan et al. [0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use bis[N,N-di(β-hydroxyethyl)] adipamide as taught by Arkens et al. as the additional polyol crosslinker in Srinivasan et al. to provide a highly reactive crosslinker that can be used in the aqueous binder composition of Srinivasan et al.

Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive. 
The Applicant has stated that Srinivasan et al. requires a maleic anhydride modified copolymer.  The claims do not exclude the presence of a maleic anhydride modification, or a vinyl aromatic compound modified by reaction with a primary 
The Applicant has made the argument that Srinivasan et al. fail to teach the claimed range of about 0.1 to about 8 wt%.  Srinivasan et al. teach using between about 0.05 mole to 0.4 mole of polyol crosslinker per mole of maleic anhydride units in the copolymer [0041, 0052, 0058; Examples; Claims 13-16], which provides an overlapping range for the amount of β-hydroxyalkamine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763